ORDER
This attorney disciplinary matter is before the Court pursuant to a petition filed by Disciplinary Counsel requesting that the respondent, Robert S. Ciresi, be suspended from the practice of law in this state. On August 19, 2010, the respondent was charged in a multicount superseding indictment filed in the United States District Court for the District of Rhode Island, with conspiracy (count 1); giving a bribe to an agent of an organization receiving Federal Funds; aiding and abetting (count 3); and, attempt to obstruct commerce by extortion under color of official right; aiding and abetting (count 4). He was found guilty after jury trial on all counts. On August 3, 2011 he was sentenced to a term of imprisonment of sixty-three months on Counts 3, and 4, and sixty months on count I, with all sentences to be served concurrently. The respondent has appealed that conviction, and.is presently serving his sentence.
On August 10, 2011, Disciplinary Counsel filed his petition in accordance with the provisions of Article III, Rule 12 of the Supreme Court Rules of Disciplinary Procedure. Rule 12, entitled “Attorneys convicted of crimes” provides, in pertinent part:
“(a) Upon the filing with this Court of a certified copy of an order demonstrating that an attorney has been convicted of a crime which is punishable by imprisonment for more than one year in this or any other jurisdiction, this Court may direct the respondent-attorney to show cause why he or she should not be suspended during the pendency of any appeal and until the final disposition of any disciplinary proceedings instituted against him or her based upon such conviction.”
The respondent did not file an objection to the petition. After review of the petition we deem it appropriate that the respondent be suspended from the practice of law.
Accordingly, it is hereby ordered, adjudged and decreed that the respondent, Robert S. Ciresi, is hereby suspended from the practice of law in this State pending the outcome of his appeal and until further order of this Court.